         Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

JAQUAN M., 1

                                       Plaintiff,                     DECISION AND ORDER
-vs-
                                                                      19-CV-6463 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________

                                        INTRODUCTION

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner”) denying

Plaintiff’s applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). Both parties have moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). Pl.’s Mot., Mar. 5, 2020, ECF No.

14; Def.’s Mot., Jul. 6, 2020, ECF No. 19. Plaintiff argues that the Commissioner’s

denial of his application for DIB and SSI benefits should be reversed because the

Commissioner’s decision is not supported by substantial evidence. Consequently, he

requests that the case be remanded solely for the calculation of benefits or, in the

alternative, for further administrative proceedings pursuant to 42 U.S.C. § 405(g).




1  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that,
“[e]ffective immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act,
42 U.S.C. § 405(g), in the United States District Court for the Western District of New York, any non-
government party will be identified and referenced solely by first name and last initial.”

                                                    1
        Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 2 of 15



The Commissioner disputes Plaintiff’s contentions, and maintains that the ALJ’s

decision is free of legal error and supported by substantial evidence.

      For the reasons set forth below, Plaintiff’s motion for judgment on the

pleadings [ECF No. 14] is granted in part, and the Commissioner’s motion [ECF No.

19] is denied. The matter is remanded pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative proceedings consistent with this Decision and Order.

                                 LEGAL STANDARD

      The law defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for a special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB or SSI claimant is disabled:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a “residual functional capacity” assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given the
      claimant's residual functional capacity, age, education, and work
      experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537


                                           2
        Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 3 of 15



F.3d 117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v), § 416.920(a)(4)(i)–(v)).

      The claimant bears the burden of proof for the first four steps of the sequential

evaluation. 42 U.S.C. § 423(d)(5)(A); Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).

At step five, the burden shifts to the Commissioner only to demonstrate that there is

other work in the national economy that the claimant can perform. Poupore v. Asture,

566 F.3d 303, 306 (2d Cir. 2009).

                              PROCEDURAL HISTORY

      The Court assumes the reader’s familiarity with the facts and procedural

history in this case, and therefore addresses only those facts and issues which bear

directly on the resolution of the motions presently before the Court.

      Plaintiff protectively filed his DIB and SSI applications on January 14, 2016,

alleging an onset date of August 31, 2015. Transcript (“Tr.”), 286–289, Sept. 20, 2019,

ECF No. 7. In his applications, Plaintiff alleged that his ability to work was limited

by a slipped disc in his lower back, sleep apnea, depression, morbid obesity,

hypertension, and sciatica. Tr. 373. On April 28, 2016, the Commissioner notified

Plaintiff of the determination that Plaintiff was not disabled, and that he did not

qualify for either DIB or SSI benefits. Tr. 208. Thereafter, Plaintiff requested a

hearing before an Administrative Law Judge (“ALJ”). Tr. 219.

      Plaintiff’s request was approved, and the hearing was held in Rochester, New

York on August 15, 2018. Tr. 139. Plaintiff – who was 28 years old at the time, stood

six feet, two inches tall, and weighed 435 pounds – appeared with his counsel, and an



                                           3
           Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 4 of 15



impartial vocational expert was also present. Tr. 139, 152. During the hearing, the

ALJ directed Plaintiff to “[t]ell me in your own words what prevents you from working

now.” Tr. 162. The following exchange ensued:

      [Plaintiff:] Just trying to get moving throughout the day, I can’t really
      do much moving. After about an hour or two, it’s like my body just gives
      out.

      [ALJ:] An hour or two of what?

      [Plaintiff:] Doing . . . just manual labor and stuff around the house.

      [ALJ:] Like what? What are you doing?

      [Plaintiff:] Cleaning. Trying to get stuff picked up. Trying to do the
      laundry.

      [ALJ:] So, you’re doing those things?

      [Plaintiff:] Yes.

      [ALJ:] And then what happens?

      [Plaintiff:] I have to lay down and sit down, because my back starts
      hurting so bad that it cramps up.

Tr. 162.

      In his decision on August 22, 2018 denying DIB and SSI benefits to Plaintiff,

the ALJ found that Plaintiff met the special insured status requirements of the Social

Security Act through September 30, 2017. Tr. 118. At step one of the five-step

evaluation process, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since August 31, 2015, the alleged onset date. Tr. 118.




                                          4
           Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 5 of 15



        At step two, the ALJ determined that Plaintiff has several severe impairments:

degenerative disc disease of the lumbar spine, degenerative joint disease of the right

knee, sleep apnea, obesity, hypertension, affective disorder, and gastroesophageal

reflux disease. Tr. 118. The ALJ also found that Plaintiff has non-severe hematuria.

Tr. 119. At step three, the ALJ found that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 119. In so doing,

the ALJ utilized the “special technique” required by 20 C.F.R. § 404.1520a, 2 and

determined that Plaintiff’s alleged mental impairments caused mild limitations in

understanding, remembering, or applying information, interacting with others, and

adapting or managing himself. Tr. 120. The alleged mental impairments caused a

moderate limitation with regard to concentrating, persisting, or maintaining pace.

Tr. 120.

        Then, before proceeding to step four, the ALJ carefully considered the entire

record and determined that Plaintiff had the residual functional capacity 3 (“RFC”) to



2 The listings of specific mental impairments in 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00 (“App’x 1
§ 12.00”) provide the ALJ with detailed guidance for application of the “special technique.” Generally,
a claimant must satisfy at least two classes of criteria to justify a finding of a mental disorder.
“Paragraph A” criteria include the “the medical criteria that must be present in [a claimaint’s] medical
evidence” to indicate a particular disorder (e.g., the mental disorder of “schizophrenia” requires that
the evidence include medical documentation of hallucinations or another similar symptom). App’x 1 §
12.00A(2)(a). “Paragraph B” criteria are the four functional areas of (1) understand, remember, or
apply information; (2) interact with others; (3) concentrate, persist, or maintain pace; and (4) adapt or
manage oneself. App’x 1 § 12.00A(2)(b). “Paragraph C” criteria are used to evaluate whether a claimant
has a “serious and persistent” mental disorder.

3 “Residual functional capacity” (“RFC”) means the most that the claimant can still do in a work
setting despite the limitations caused by the claimant’s impairments. 20 C.F.R. § 404.1545, § 416.945.

                                                   5
        Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 6 of 15



perform sedentary work as defined in 20 C.F.R. § 404.1567(a) and § 416.967(a), with

the following limitations:

      [H]e can lift up to 10 pounds occasionally, frequently lift less than ten
      pounds, and sit for six hours and stand for two hours in an eight-hour
      workday. The claimant requires a sit and stand option that allows for
      changing position every 60 minutes for up to five minutes. The claimant
      cannot climb a rope, ladder, or scaffolds, and balance on narrow,
      slippery, or moving surface. The claimant can occasionally stop and
      crouch. The claimant can frequently climb stairs or ramps, kneel, and
      crawl. The claimant needs to avoid open hazards such as open water or
      unprotected heights. Finally, the claimant can perform simple rote
      tasks, adjust to changes in work setting, and make simple-work related
      decisions.

Tr. 121. Based on this RFC, at step four the ALJ found that Plaintiff is unable to

perform his past relevant work. Tr. 126. However, based on Plaintiff’s age, education,

and experience, and on the testimony of the impartial VE, the ALJ found Plaintiff

would be able to perform such jobs in the national economy as a document preparer,

a dresser, and a food and beverage order clerk. Tr. 127. Hence, the ALJ concluded

that Plaintiff is not disabled for the purposes of DIB or SSI. Tr. 128.

      On April 26, 2019, the Social Security Administration’s Appeals Council denied

Plaintiff’s request for further review of the ALJ’s decision. Tr. 1. The ALJ’s decision

thus became the “final decision” of the Commissioner subject to judicial review under

42 U.S.C. § 405(g).

                                    DISCUSSION

      42 U.S.C. § 405(g) defines the process and scope of judicial review of the final

decision of the Commissioner on whether a claimant has a “disability” that would



                                           6
        Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 7 of 15



entitle him or her to DIB and SSI benefits. See also 42 U.S.C. § 1383(c)(3). “The entire

thrust of judicial review under the disability benefits law is to ensure a just and

rational result between the government and a claimant, without substituting a

court's judgment for that of the Secretary, and to reverse an administrative

determination only when it does not rest on adequate findings sustained by evidence

having rational probative force.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(internal citation and quotation marks omitted).

      Hence, it is not the reviewing court's function to determine de novo whether

the claimant is disabled. Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 447 (2d

Cir. 2012). Rather, the reviewing court must first determine “whether the

Commissioner applied the correct legal standard[s].” Tejada v. Apfel, 167 F.3d 770,

773 (2d Cir. 1999). Provided the correct legal standards are applied, the court’s review

is deferential: a finding by the Commissioner is “conclusive” if it is supported by

“substantial evidence.” 42 U.S.C. § 405(g).

      “[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for

such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). Substantial evidence is defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)). The substantial evidence standard

means that once an ALJ finds facts, a reviewing court can reject those facts “only if a



                                           7
        Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 8 of 15



reasonable factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448

(citation omitted). To determine whether a finding, inference or conclusion is

supported by substantial evidence, “[t]he Court carefully considers the whole record,

examining evidence from both sides ‘because an analysis of the substantiality of the

evidence must also include that which detracts from its weight.’” Tejada, 167 F.3d at

774 (quoting Quinones v. Chater, 117 F.3d 29, 33 (2d Cir. 1997)).

      Plaintiff maintains that the Commissioner’s decision denying him DIB and SSI

benefits must be remanded for calculation of benefits or for further administrative

proceedings because the ALJ was in error, and because his decision was not supported

by substantial evidence. Pl. Mem. of Law, Mar. 5, 2020, ECF No. 14-1. Specifically,

Plaintiff argues that (1) the ALJ committed error when he failed to assign controlling

weight to any medical opinion but included highly specific restrictions in his RFC

determination; (2) the ALJ committed error when he relied on a vague opinion from

the consultative examiner to support his RFC; and (3) the ALJ failed to properly

weight a treating physician opinion.

The ALJ’s Treatment of the Medical Opinions in the Record

      In his decision, the ALJ weighed four medical opinions: Austin Small, Ph.D.

the non-examining state agency psychological consultant; Harbinder Toor, M.D., the

consultative   medical examiner;       Adam   Brownfield,   Ph.D.,   the   consultative

psychological examiner; and Drew Emerson, M.D., Plaintiff’s primary care physician.

Tr. 125–126. The ALJ assigned “little weight” to Dr. Small’s opinion, “some weight”



                                          8
        Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 9 of 15



to Dr. Toor’s opinion, “more weight” to Dr. Brownfield’s opinion, and “some weight”

to Dr. Emerson’s opinion. Tr. 125–126. Plaintiff maintains that in failing to assign

controlling weight to any of the medical opinions – particularly in light of the

specificity of the RFC determination that Plaintiff “requires a sit and stand option

that allows for changing position every 60 minutes for up to five minutes” (Tr. 121) –

the ALJ committed legal error by improperly relying on his own interpretation of the

raw medical record. Pl. Mem. of Law at 14–18.

      At the outset, the Court finds that Plaintiff’s general argument that the ALJ

must base his RFC finding on a specific medical opinion is without merit. “The RFC

assessment is a function-by-function assessment based upon all of the relevant

evidence of an individual's ability to do work-related activities.” Titles II & XVI:

Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P, 1996 WL

374184 at *1 (S.S.A. July 2, 1996) (emphasis added). In assessing a claimant’s

abilities for his or her RFC, the ALJ must first identify the individual's functional

limitations or restrictions and assess his or her work-related abilities on a function-

by-function basis. 20 C.F.R. § 404.1545(b) and 416.945(b). Thereafter, the ALJ may

classify “a claimant's RFC based on exertional levels of work (i.e., whether the

claimant can perform sedentary, light, medium, heavy, or very heavy work).” Cichocki

v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013). The ALJ’s conclusion in this regard need

not perfectly correspond with any of the opinions of the medical sources cited in his

or her decision, so long as he or she has “weigh[ed] all of the evidence available to



                                          9
        Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 10 of 15



make an RFC finding that [is] consistent with the record as a whole.” Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2013).

       Nevertheless, the Court does find merit in Plaintiff’s more specific argument

that the ALJ’s RFC finding that Plaintiff “requires a sit and stand option that allows

for changing position every 60 minutes for up to five minutes” was not supported by

substantial evidence. Plaintiff bases his argument on the Second Circuit’s decision in

Cosnyka v. Colvin, 576 F. App’x 43 (2d Cir. 2014). In Cosnyka, the ALJ had

determined that the claimant would be off-task for ten percent of the workday, and

that this “off-task” time translated to six minutes out of every hour. Id. at 46. After

review of the medical evidence in the record, the Second Circuit concluded:

       There is no evidence in the record to the effect that Cosnyka would be
       able to perform sedentary work if he could take a six-minute break every
       hour, rather than some other duration and frequency amounting to ten
       percent of the workday. Indeed, there is evidence in the record to the
       contrary, as Cosnyka testified that he would need a 15–20 minute break.
       Accordingly, we find that there was no basis for the ALJ to incorporate
       this “six minutes per hour” formulation into the RFC finding.

                                       ****

       Because there is no substantial evidence for the ALJ’s six-minutes per
       hour formulation, and this formulation was crucial to the vocational
       expert’s conclusion that there were jobs Cosnyka could perform, we
       cannot uphold the ALJ’s decision to reject Cosnyka’s claim for benefits.

Id. at 46.

       Although the Commissioner counter-argues that the ALJ’s RFC finding that

Plaintiff is capable of sedentary work is, in fact, supported by substantial evidence,

the Commissioner fails to adequately show support for the ALJ’s determination that


                                          10
       Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 11 of 15



Plaintiff must able to change positions every 60 minutes for up to five minutes each

time. In the present case, as in Cosnyka, there is evidence in the record to the

contrary. Dr. Toor’s opinion that Plaintiff only “has moderate to marked limitation

standing, walking, bending, and lifting . . . . [and] moderate limitation sitting a long

time,” in combination with moderate findings in the treatment notes of several care

providers, together constitute substantial evidence supporting the ALJ’s finding that

Plaintiff is capable of sedentary work. See, e.g., Tr. 660. However, the only evidence

of record regarding the time that Plaintiff would require to change positions each

hour indicate that it would take Plaintiff substantially longer than five minutes: Dr.

Emerson indicated in his August 2018 medical source statement that it could take

Plaintiff as long as 30 minutes (Tr. 750) to rest and change positions, and Plaintiff

himself testified that it could take “over an hour” (Tr. 153). In addition, as in Cosnyka,

the ALJ’s five-minutes per hour formulation was crucial to the vocational expert’s

conclusion that there were jobs in the national economy Plaintiff could perform. Tr.

178–79.

      Despite the discrepancy between his determination and the other evidence in

the record, the ALJ failed to provide a clear explanation of how he arrived at five

minutes as the appropriate time for Plaintiff’s change of position each hour.

Consequently, the Court is left to guess at how the ALJ arrived at that restriction.

The ALJ is not obligated to reconcile explicitly every conflicting shred of medical

testimony, but he is required to provide an explanation that allows the Court to



                                           11
       Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 12 of 15



understand the rationale behind the restrictions he imposes in his RFC

determination. See Dioguardi v. Commissioner, 445 F. Supp.2d 288, 297 (W.D.N.Y.

2006) (citing, inter alia, Fiorello v. Heckler, 725 F.2d 174, 176 (2d Cir. 1983)).

Accordingly, this case must be remanded for the limited purpose of reassessing

Plaintiff’s RFC and providing a more complete explanation for the finding that

Plaintiff needs up to five minutes per hour to change position.

The ALJ’s Treatment of Dr. Toor’s Opinion

      In discussing Dr. Toor’s opinion based on his consultative medical examination

of Plaintiff, the ALJ noted that “Dr. Toor’s opinion has vague terms, and lack[s]

specific details or assessment of [Plaintiff]’s function-by-function limitations.” Tr.

125. Nevertheless, the ALJ also noted that Dr. Toor’s “observations lend support to

the restriction of sedentary exertion,” and therefore gave Dr. Toor’s opinion “some

weight.” Tr. 125–126. Plaintiff maintains that this was error because “[a] doctor’s

vague opinion does not constitute substantial evidence to support an ALJ’s RFC

determination.” Pl. Mem. of Law at 19 (citing Selian v. Astrue, 708 F.3d 409, 421 (2d

Cir. 2013)).

      Plaintiff’s argument that Dr. Toor’s opinion is vague, and therefore does not

constitute substantial evidence, is inapposite. See Johnson v. Colvin, 699 F. App’x 44,

46–47 (2d Cir. 2016). While Dr. Toor’s medical opinion alone may be inadequate to

support the ALJ’s finding that Plaintiff is capable of performing sedentary work,

there is nothing in the opinion that renders it per se unfit for consideration. As



                                          12
         Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 13 of 15



indicated above, an ALJ is required to assess a claimant’s residual functional capacity

“based on all the relevant evidence” in the claimant’s case record. 20 C.F.R. §

404.1545(a)(1) (emphasis added). Because Dr. Toor is an “acceptable medical source”

pursuant to 20 C.F.R. § 404.1502(a), and because the ALJ’s RFC discussion in this

case alluded to evidence from multiple other sources to support his determination –

including treatment notes from Dr. Emerson (Tr. 123–124, 126), Dr. Howard Menzei

(Tr. 124), certified physician’s assistants4 Martha Yanda and Lauren LaFrance (Tr.

123), and physical therapist Johanna Kaufmanan [sic] (Tr. 124)– there was nothing

improper about the ALJ’s consideration of Dr. Toor’s opinion.

The ALJ’s Treatment of Dr. Emerson’s Opinion

        Finally, in reviewing Dr. Emerson’s multiple opinions in the record that

Plaintiff is disabled, the ALJ stated that “Dr. Emerson’s opinions contradict each

other and [are] inconsistent with the medical record.” Tr. 126. Additionally, the ALJ

noted that a finding of disability is reserved to the Commissioner. Tr. 126.

Accordingly, the ALJ only gave Dr. Emerson’s opinion “some weight,” even though

Dr. Emerson was Plaintiff’s primary care physician. Tr. 126. Plaintiff argues that the

“appropriate factors supported giving [Dr. Emerson’s] opinion controlling weight,”

and that failure to so weight the opinion was error. Pl. Mem. of Law at 22–23.

        20 C.F.R. § 404.1527(c)(2) requires that a treating source’s medical opinion be

given controlling weight if it is “well-supported by medically acceptable clinical and


4For claims, such as Plaintiff’s, which were filed before March 27, 2017, a physician’s assistant is not
an “acceptable medical source.” See 20 C.F.R. § 404.1502(a)(8).

                                                  13
       Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 14 of 15



laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the] case record . . . .” When controlling weight is not given to a treating

physician's assessment, the ALJ must consider the following factors to determine the

weight to give the opinion: (1) the length of treatment relationship and frequency of

examination; (2) the nature and extent of the treatment relationship; (3) the evidence

in support of the opinion; (4) the opinion's consistency with the record as a whole; (5)

whether the opinion is that of a specialist; and (6) any other relevant factors. 20

C.F.R. § 404.1527(c). The ALJ must then “comprehensively set forth [the] reasons for

the weight assigned to a treating physician's opinion.” Burgess, 537 F.3d 117, 129 (2d

Cir. 2008).

      Here, the record shows that there was no reversible error in the ALJ's decision

not to give controlling weight to Dr. Emerson’s opinion. The ALJ recognized that Dr.

Emerson had a long-standing treatment relationship with Plaintiff, and had provided

care for such varied ailments as back and knee pain, hypertension, gastroesophageal

reflux disease, and obesity. Tr. 123–124, 126. Nevertheless, the ALJ also pointed out

that Dr. Emerson’s multiple opinions in the record “contradict each other and [are]

inconsistent with the medical record.” Tr. 126. For instance, despite Dr. Emerson’s

general statements in September 2016, February 2017, and August 2017 that

Plaintiff “continues to be temporarily unable to work due to low back pain” (Tr. 679),

the ALJ observed that Dr. Emerson’s treatment notes from “physical evaluations

from September 2016 to February 2017 showed that claimant remained physically



                                           14
       Case 6:19-cv-06463-CJS Document 23 Filed 03/11/21 Page 15 of 15



stable . . . . [and d]uring physical evaluations from April 2017 to August 2017,

[Plaintiff] reported to Dr. Emerson that he was ‘doing better.’” Tr. 124 (providing

examples from Dr. Emerson’s treatment notes at Tr. 704–746). Moreover, as the ALJ

also pointed out, “[a] treating physician’s statement that the claimant is disabled

cannot itself be determinative.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999); see

also 20 C.F.R. § 404.1527(d). Accordingly, the Court finds the ALJ’s decision not to

give controlling weight to Dr. Emerson’s opinion was acceptable. See, e.g., Monroe v.

Comm'r of Soc. Sec., 676 F. App'x 5, 7–8 (2d Cir. 2017) (affirming the ALJ’s decision

not to give controlling weight to a treating physician’s opinion where the opinion

“contained internal inconsistencies”).

                                   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Plaintiff’s motion for

judgment on the pleadings [ECF No. 14] is granted in part, and the Commissioner’s

motion for judgment on the pleadings [ECF No. 19] is denied. This matter is

remanded to the Commissioner pursuant to 42 U.S.C. 405(g), sentence four, for the

limited purpose of reassessing Plaintiff’s RFC prior to his date last insured and

providing a more thorough explanation of the RFC determination.

DATED:       March 11, 2021
             Rochester, New York



                                         /s/ Charles J. Siragusa
                                         CHARLES J. SIRAGUSA
                                         United States District Judge


                                          15
